                 Case 20-10553-CSS           Doc 760-1       Filed 07/08/20        Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE
In re:                                                     Chapter 7

ART VAN FURNITURE, LLC, et al.,1                           Case No. 20-10553 (CSS)

                                  Debtors.                 (Jointly Administered)

                                                           Objection Deadline: July 22, 2020 at 4:00 p.m. (ET)
                                                           Hearing Date: To be determined

               NOTICE OF MOTION OF CENTURYLINK COMMUNICATIONS, LLC TO
                COMPEL DEBTORS TO ASSUME OR REJECT CONTRACTS AND FOR
                 APPROVAL OF ADMINISTRATIVE EXPENSE CLAIM OR, IN THE
                  ALTERNATIVE, FOR RELIEF FROM THE AUTOMATIC STAY

               PLEASE TAKE NOTICE that on July 8, 2020, CenturyLink Communications,
LLC, including its parents, subsidiaries, and affiliates, including Level 3 Communications, LLC
and Global Crossing Telecommunications, Inc., (collectively, “CenturyLink”), by and through its
undersigned counsel, filed the Motion of CenturyLink Communications, LLC to Compel Debtors
to Assume or Reject Contracts and for Approval of Administrative Expense Claim or, in the
Alternative, for Relief from the Automatic Stay (the “Motion”), with the United States
Bankruptcy Court for the District of Delaware, 824 North Market Street, Wilmington, Delaware
19801 (the “Bankruptcy Court”).

                PLEASE TAKE FURTHER NOTICE that any response or objection to
the relief sought in the Motion must be filed with the Bankruptcy Court on or before
July 22, 2020 at 4:00 p.m. prevailing Eastern Time (the “Objection Deadline”). You must
also serve a copy of your response or objection upon the undersigned counsel for the Consultant
so as to be received on or prior to the Objection Deadline.

          PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND
IN ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE RELIEF
REQUESTED IN THE MOTION WITHOUT FURTHER NOTICE OR HEARING.

              PLEASE TAKE FURTHER NOTICE that a hearing with respect to the Motion
will be held at the United States Bankruptcy Court for the District of Delaware before The
Honorable Christopher S. Sontchi, 824 North Market Street, 5th Floor, Courtroom #6,
Wilmington, Delaware 19801 at a date and time to be determined.

1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
include: Art Van Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509); AVF Holdings
I, LLC (2537); AVF Holdings II, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC (8052); Art Van
Furniture of Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF Franchising, LLC (6325); LF
Trucking, Inc. (1484); Sam Levin, Inc. (5198); and Comfort Mattress LLC (4463). The location of the Debtors’
former headquarters was: 6500 East 14 Mile Road, Warren Michigan 48092.




#58559861 v1
               Case 20-10553-CSS   Doc 760-1   Filed 07/08/20   Page 2 of 2




Dated: July 8, 2020
                                      TROUTMAN PEPPER HAMILTON SANDERS, LLP

                                      /s/ Henry J. Jaffe
                                      Henry Jaffe (DE Bar. No. 2987)
                                      Hercules Plaza, Suite 5100
                                      1313 Market Street
                                      P.O. Box 1709
                                      Wilmington, DE 19899-1709
                                      Telephone: (302) 777-6500
                                      Facsimile: (302) 421-8390
                                      E-mail: Henry.Jaffe@Troutman.com

                                      -and-

                                      Stinson LLP
                                      Lucas L. Schneider (CO I.D. #48125)
                                      1050 17th Street, Suite 2400
                                      Denver, CO 80265
                                      Telephone: (303) 376-8414
                                      E-mail: lucas.schneider@stinson.com


                                      Counsel for CenturyLink Communications, LLC




                                         -2-
#58559861 v1
